DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
	In claim 14, line 2, “an active” should be “and an active”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 – 7 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 5,248,007 A to Watkins et al. (hereinafter referred to as Watkins).

Regarding claims 1, 5 – 7 and 13, Watkins discloses a patient transport apparatus operable by a user for transporting a patient along stairs (Electronic Control System for Stair Climbing Vehicle), the patient transport apparatus comprising: 
	[Claim 1] a support structure (post 216); 
	a seat section (seat 214) coupled to the support structure for supporting the patient; 
	a track assembly (pair of tracks 212) extending from the support structure and having a belt for traversing stairs; 
	a motor (motor, Col. 5, Lns. 1) coupled to the track assembly to selectively generate torque to drive the belt; 
	a user interface (joystick 16 and control panel 18) arranged for engagement by the user, the user interface having a direction input control (joystick 16) for selecting a drive direction of the motor, and 
	an activation input control (control panel 18) for operating the motor to drive the belt; and 
	a controller (command module 20) in communication with the motor and the user interface, the controller being configured to limit operation of the motor in response to user engagement of the activation input control preceding user engagement of the direction input control to prevent driving the belt, and to permit operation of the motor in response to user engagement of the activation input control following user engagement of the direction input control to drive the belt in a selected drive direction (the controls 16 and 18 are separate and do not have to be engaged at the same time permitting the above operation; Col. 5, Lns. 9 – 25; Fig. 2);
	[Claim 5] further comprising a handle assembly (the handle behind the back of the tilt seat 214, Fig. 1A) coupled to the support structure (post 216), the handle assembly including first and second hand grip regions (the left and right sides of the handle on back of the seat 214, Fig. 1A) each arranged to be grasped by the user during movement of the patient transport apparatus; and 
	wherein the activation input control (control panel 18) is coupled to the handle assembly arranged between the first and second hand grip regions to facilitate user engagement of the activation input control from either of the first and second hand grip regions (the armrest having controls 16 and 18 is located between the left and right sides of the handle, Fig. 1A);
	
[Claim 6] wherein the activation input control (control panel 18) comprises a first activation input control arranged adjacent to the first hand grip region, and a second activation input control arranged adjacent to the second hand grip region (the left and right sides of control panel 18 are the first and second activation input controls, such as buttons 30, Fig. 2);
	[Claim 7] wherein the controller (command module 20) permits operation of the motor (motor, Col. 5, Lns. 1) in response to user engagement of at least one of the first activation input control (left side buttons 30 of control panel 18) and the second activation input control (right side of buttons 30 of control panel 18) following user engagement of the direction input control (joystick 6); and
	[Claim 13] further comprising a battery to provide power to the patient transport apparatus; and 
	wherein the user interface (joystick 16 and control panel 18) further comprises a battery indicator (low battery indicator 84) configured to display a charge state of the battery to the user (Col. 7, Lns. 55 – 62; Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, in view of patent number US 9,593,833 B2 to McMannon et al. (hereinafter referred to as McMannon)

Regarding claims 8 and 17, Watkins discloses the patient transport apparatus as set forth in claim 1, but does not disclose:
	an activation light module arranged adjacent to the activation input control and disposed in communication with the controller; 
	wherein the controller is further configured to operate the activation light module in a first illumination state in response to determining that the direction input control has not been engaged to select the drive direction of the motor; and 
	wherein the controller is further configured to operate the activation light module in a second illumination state, different from the first illumination state, in response to determining that the direction input control has been engaged to select the drive direction of the motor.  
	However, McMannon discloses the lighting device as described in claims 14 – 16 above.  McMannon further discloses;
	wherein the controller is further configured to operate the activation light module in a second illumination state, different from the first illumination state, in response to determining that the direction input control has been engaged to select the drive direction of the motor (activation of the lighting as a result of movement  of the transport device 50 and 60; Col. 11, Lns. 13 – 20)  Therefore, it would have further been obvious to modify Watkin’s device to function as described above to make it easy for the user to illuminate the wheelchair for visibility, when in a dark area.

	Similarly, Watkin’s, modified by McMannon, discloses the patient transport device of claim 17, including three illumination modes (RUN, IDLE, and DEEP SLEEP, Col. 11, Lns. 4 – 25) wherein the controller is further configured to operate the direction light module in a third illumination state, different from the second illumination state, in response to user engagement of the direction input control following the change in operation from the sleep mode to the active mode (Col. 11, Lns. 21 – 25).

Regarding claim 14, Watkins discloses the patient transport apparatus as set forth in claim 1, but does not teach:
	wherein the controller is operable between a sleep mode to limit power consumption, an active mode to facilitate operation of the motor; and 
	wherein the controller is configured to change operation from the sleep mode to the active mode in response to user engagement of the user interface. 
	However, McMannon discloses a seat assembly for a patient transport device;
	wherein a controller (controllers 90) is operable between a sleep mode to limit power consumption, and an active mode to facilitate operation of the motor (IDLE/DEEP SLEEP mode; Col. 10, Lns. 54 – 59); and 
	wherein the controller is configured to change operation from the sleep mode to the active mode in response to user engagement of the user interface (from IDLE MODE to RUN mode; Col. 11, Lns. 4 – 20).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to configure Watkin’s wheelchair controller to be automatically switchable back and forth between a sleep and an active mode to save power. 

Regarding claims 15, Watkin, modified by McMannon, discloses the patient transport apparatus as set forth in claim 14, but does not disclose:
	wherein the controller is further configured to change operation from the active mode to the sleep mode in response to determining an absence of engagement with the user interface over a predetermined period.

McMannon further discloses:
	controller (controllers 90) further configured to change operation from the active mode to the sleep mode in response to determining an absence of engagement with the user interface over a predetermined period (Col. 10, Lns. 62 – 65).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to program Watkin’s wheelchair controller to enter into sleep mode after a period of inactivity, to conserve power.

Regarding claim 16, Watkin, modified by McMannon, discloses the patient transport apparatus as set forth in claim 14.  Watkin further discloses:
	wherein the user interface further comprises a backlight module disposed in communication with the controller (back light on LCD; Col. 6, Lns. 45 – 47).  However, Watkins does not disclose:
	wherein the controller is further configured to operate the backlight module in a first illumination state during operation in the sleep mode; and 
	wherein the controller is further configured to operate the backlight module in a second illumination state, different from the first illumination state, during operation in the active mode. 
McMannon further discloses:
	a controller further configured to operate a light module in a first illumination state during operation in the sleep mode (in DEEP SLEEP mode before 25 minutes are over: Col. 11, Lns. 21 – 25); and 
	wherein the controller is further configured to operate the backlight module in a second illumination state, different from the first illumination state, during operation in the active mode (in RUN mode; Col. 9, Lns. 40 – 43).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date, to modify Watkin’s wheelchair controller such that the backlight is configured to illuminate as described above, to allow the user to see the controls in the dark, while also saving power.

Allowable Subject Matter
Claims 2 – 4, 9 – 12, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 2, Watkins discloses the patient transport apparatus as set forth in claim 1, but does not teach the controller is further configured to permit operation of the motor in response to user engagement of the activation input control within a predetermined period following user engagement of the direction input control, and to prevent operation of the motor in response to user engagement of the activation input control after the predetermined period following user engagement of the direction input control.  Other prior art does not disclose this singly or in combination with Watkins.

Regarding claim 3, Watkins discloses the patient transport apparatus as set forth in claim 1, but does not teach the controller is further configured to perform a lockout function during user engagement of the activation input control; and wherein the lockout function prevents changing the drive direction of the motor in response to user engagement of the direction input control until the activation input control is disengaged.  Other prior art does not disclose this singly or in combination with Watkins.

Regarding claim 4, Watkins discloses the patient transport apparatus as set forth in claim 1, but does not disclose the controller is further configured to determine a speed of the motor and, in response to determining user engagement of the direction input control occurring during operation of the motor, to delay switching the drive direction of the motor until the activation input control is disengaged and the speed of the motor is equal to or less than a predetermined threshold.

Regarding claim 9, Watkins, modified by McMannon, discloses the patient transport apparatus as set forth in claim 8, but they do not teach wherein the second illumination state of the activation light module is defined by light emission in a first color to communicate to the user that the motor is ready to operate in the selected drive direction.  Claims 10 – 12 depend from claim 9, and therefore also contain allowable subject matter.

Regarding claim 18, Watkins, modified by McMannon, discloses the patient transport apparatus as set forth in claim 17, but they do not teach:
	wherein the second illumination state of the direction light module is defined by oscillating light emission to communicate to the user that the direction input control needs to be engaged to select the drive direction.  Claim 19 depends from claim 18, and therefore, is also allowed.

Regarding claim 20, Watkins, modified by McMannon, discloses the patient transport apparatus as set forth in claim 14, but they do not teach:
	wherein the user interface further comprises a speed input control for selecting between a plurality of drive speeds of the motor, and a speed indicator to display the selected one of the plurality of drive speeds of the motor to the user; and 
	wherein the controller is further configured to initially select a lowest drive speed of the plurality of drive speeds of the motor in response to user engagement of the direction input control following the change in operation from the sleep mode to the active mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                                                     


/JACOB B MEYER/           Primary Examiner, Art Unit 3618